DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Claims 31 and 35-38 are hereby withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected species, there being no allowable generic or linking claim.  Election was made without traverse during the telephone conversation with Kevin Carroll in 8 May 2019, noted in the Non-Final Rejection dated 15 May 2019.  The limitation in each of these claims that the back support is configured to contact an outer surface of the leading roller and/or to substantially prevent air flow to an inside of an upper portion of the leading roller is considered to direct the claims to a non-elected invention because the elected embodiments of Figs. 10-14D clearly show the back support spaced from the leading roller, as described in paragraphs 52 and 67 of the specification with the alternative configuration having the back support contacting the roller to substantially prevent air flow being disclosed in the same paragraphs as “in other embodiments”.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-3, 5-11, 13-16, 19, 20 and 23 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Van Der Kooi et al. (2015/0289735) in view of Jang et al. (2010/0287717).
Van Der Kooi discloses a cleaning apparatus with a housing, cleaning roll and combing unit having most of the structure set forth in the claims including a series of spaced combing protrusion (34) with an angled edge not aligned with the center of rotation of the roller and directed into the cleaning roller to inherently assist with removal of debris from the roller, the teeth having roots wider than the tips (paragraph 77; claim 2), the tips contacting the bottom half of the roller (claim 3), the leading edges forming an acute angle with a line between the roller center and an intersection of the leading edge and the cleaning roller (claim 5) that forms a wide range of acute angles from 5-50°, and within 20-30° (the forward edge intersecting several different portions of the roller along the length of the edge, such that the leading edge forms a wide range of angles; claims 6-7).  The protrusions further having a curved profile with at least the leading edge forming a concave curve (claim 10).  The protrusions formed of plastic (paragraph 77; claim 16), the roller bristles formed of nylon with diameters less than 0.15mm (paragraph 83) and a length greater than 3mm (brush diameter of 20-80 would necessitate a length of at least 3mm for the bristles; claim 20).  Van Der Kooi also discloses embodiments (Fig. 2) that the upper portion of the roller is outside the suction conduit (claim 23).  
Regarding the previous limitation of claim 18, incorporated into claim 1 with previous claim amendments, Van Der Kooi further discloses different configurations of the combing protrusions that provide a range of different root gaps (clearly shown to be different between  Figs. 1-4; portion 42 clearly smaller in Fig. 1 than Figs. 3 or 4, with the root gap in Fig. 3 tapering toward a bottom end) that will vary depending on configuration such that a variable range for the root gap would further be obvious.  Additionally, Jang discloses a similar cleaner with a roller and a combing unit and teaches that a focus of the invention is the spacing between the comb and the brush, particularly the different spacing between a tip (82b) of the comb teeth compared to the rear end (82c) of the comb teeth where the teeth meet the back support to ensure sufficient effective removal of debris and hair/threads from the brush due to the spacing of the ends (82c) further from the center than the tips (paragraphs 62-64).  Therefore, in addition to the teaching of Van Der Kooi that the “root gap” may be varied, Jang discloses that the root gap (spacing between the brush and the rear ends of the teeth where they meet the back support, with increasing H2 of Jang effectively increasing the root gap as claimed) is a result effective variable, making it obvious to one of ordinary skill in the art to vary the root gap through routine experimentation to optimize the spacing and thus making the claimed range of 1-3mm obvious over the prior art (see MPEP 2144.05, section II, with no disclosure in the current application providing evidence of criticality or unexpected results for the claimed range), to ensure sufficient effective removal of debris and hair/threads from the brush due to the spacing of the ends, as taught by Jang, which would obviously be applied to the protrusions of Van Der Kooi by varying the location of the front of the supporting back supports, in a similar manner taught by Jang.
Regarding the previously amended (4 January 2021) limitations of claim 1, Van Der Kooi is considered to disclose the suction conduit (42) as claimed, coupled to a suction motor (38 in Fig. 9 but inherently present in all embodiments to create the suction disclosed) wherein the clearly shown open space between the housing and the front of the cleaning roller in Figs. 1 and 5, and even more so with the open top end of Figs. 2-4, when provided with the root gap taught by Jang, will inherently allow for air to flow over the top of the cleaning roller, to pass through the root gap and flow into the suction conduit (i.e. due to the shape of the housing and orientation of the suction conduit, air will clearly be allowed to enter the housing and pass over the cleaning roller as claimed), which will also inherently function to dislodge at least some debris that has been removed from the roller by the combing unit.  

Regarding claims 8, 9 and 15, Van Der Kooi discloses the rounded tips but fails to disclose a specific diameter for the tips.  However, it would have been obvious that the cleaner as a whole may be formed in a wide range of sizes to accommodate different applications, such that the relative dimensions disclosed by Van Der Kooi would provide a wide range of diameters for the tips of the protrusions and widths for the protrusions, at least falling within or overlapping the claimed diameter of 1-2mm and 0.5-2mm thickness (also taught to be result effective variable and obviously optimized through routine experimentation).  
Regarding claim 11, at least a portion (some of each tooth) of the protrusions taught by Van Der Kooi have a triangular-shaped profile (front/lower portions).  
Regarding claims 13 and 14, Van Der Kooi further teaches that the spacing between protrusions is smaller than 2cm (paragraph 38) and would also be a result effective variable such that the claimed ranges of 4-16 and 7-9 teeth per inch would further be obvious. 
Regarding claim 19, Van Der Kooi clearly shows the protrusions extending into the brush by an amount that falls within the claimed range of 15-35% of the radius of the roller. 

 Claims 12, 21, 22 and 24 are rejected under 35 U.S.C. 103 as being unpatentable over Van Der Kooi et al. (2015/0289735) in view of Jang et al. (2010/0287717) as applied to claim 1 and further in view of Schnittman et al. (2012/0169497).
Regarding claim 12, Van Der Kooi shows the protrusions spread across a majority of the width of the roller (Figs. 7-8) but fails to disclose a specific length/portion that the protrusions extend.  Schnittman discloses a cleaner with similar protrusions for clearing debris from the roller and clearly shows the protrusions extending along the entire length of the roller (Fig. 4B), wherein it further would have been obvious that the protrusions will be more effective in clearing debris if they contact a larger portion of the brush.  Therefore, it further would have been obvious to one of ordinary skill in the art at the time the invention was made to increase the number of protrusions and or increase the portion of the roller that the protrusions are spaced along to contact the roller at positions spaced along the majority of the length of the roller, as taught by Schnittman, for improved cleaning of the brush. 
Regarding claims 21 and 22, Schnittman further discloses that the cleaner preferably includes a second roller in the form of a brush roll, to further assist with cleaning the floor surface.  Therefore, it further would have been obvious to one of ordinary skill in the art to provide a second roller in the form of a brush roll to the apparatus of Van Der Kooi, as taught by Schnittman to improve cleaning of the surface, wherein the roller engaging the protrusions is inherently capable of being considered as the leading roller (regardless of location relative to the additional roller taught by Schnittman) depending on the direction of movement. 
Regarding claim 24, Van Der Kooi discloses that the cleaner is used for a suction unit but fails to disclose specific structure for the unit.  It would have been obvious to one of ordinary skill in the art at the time the invention was made to use the cleaner of Van Der Kooi with a known vacuum cleaner such as Schnittman, which comprises a robotic cleaner that provides the advantage of operating independently of a human operator to clean surfaces automatically. 

Claims 25-27 are rejected under 35 U.S.C. 103 as being unpatentable over Van Der Kooi et al. (2015/0289735) in view of Jang et al. (2010/0287717) as applied to claim 1 and further in view of Dyson et al. (2011/0219571).
Van Der Kooi discloses that the cleaner is used for a suction unit but fails to disclose specific structure for the unit.  It would have been obvious to one of ordinary skill in the art at the time the invention was made to use the cleaner of Van Der Kooi with a known vacuum cleaner such as Dyson, which includes a wand (5) coupled to the cleaning apparatus (head) and a hand vacuum (3), including a canister, removably coupled to the wand. 

Claim 29 is rejected under 35 U.S.C. 103 as being unpatentable over Iles et al. (2013/0139349) in view of Van Der Kooi (2015/0289735) and Igarashi (JP 2006-312066).
Regarding claim 29, Iles discloses a surface cleaning head having a brush roll (62) and leading roller (60), both being mounted in the housing in the positions set forth in the claim to define an inter-roller passageway (at 50 in Figs. 7-8) forming at least a portion of a flow path into the opening of the suction in a region between a lower portion of the brush roll and a lower portion of the leading roller, wherein at least an inside of the lower portion of the leading roller is exposed to the flow path flowing through the inter-roller air passageway to the suction conduit and wherein at least an inside of an upper portion of the leading roller is substantially outside of the flow path to the suction conduit (clearly shown to be directly adjacent the upper wall (16), effectively preventing the upper portion of the lead roller from being in any airflow imparted by the vacuum cleaner.  However, Iles fails to disclose debriding protrusions.  Van Der Kooi discloses another vacuum cleaner, also having a brush roll, and teaches that a set of protrusions (48) extending from the housing and contacting the lower rear portion of the brush will prevent obstacles from getting sucked in to the nozzle housing or wrapped around the brush (abstract), will inherently aid in removing debris from the brush in a similar manner to barrier member (116; disclosed to remove debris from the brush in paragraph 68) of Iles and will direct debris toward the suction channel (42).  Therefore, it further would have been obvious to one of ordinary skill in the art at the time the invention was made to provide a similar set of protrusions, taught by Van Der Kooi, to the lead roller of Iles, extending to a lower portion of the roller and thus being located in the inter-roller passageway, to provide similar brush cleaning (debriding) and prevent obstacles from getting wrapped around the roller, particularly when modified as taught by Igarashi to be spaced from one another, to provide additional brush cleaning means when the rear brush of Iles does not contact the lead roller to remove debris.
Regarding the new limitations added to claim 29, partially from previously examined claim 30, Iles further discloses a drive mechanism coupled to the brush roller and leading roller to drive both rollers, as seen in Fig. 5), but fails to disclose that the rollers do not contact each other.  However, Igarashi discloses a similar surface cleaning head, also having a brush roll (10) and leading roller (9), and specifically teaches an embodiment having the rollers overlap for contact with one another, similar to Iles, and an alternative embodiments (Figs 9-12) allowing the front roller to pivot out of contact with the brush roll when desired to reduce drag on the brush roll, load on the motor and prevent abnormal temperature rise (Paragraph 19 of English language translation).  Therefore, it would have been obvious to one of ordinary skill in the art at the time the invention was made to optionally provide an alternative configuration with the rollers (at least optionally) spaced from one another to not contact one another, as taught by Igarashi as a known alternative to the configuration of Iles, to reduce drag on the brush roll, load on the motor and prevent abnormal temperature rise.    
Additionally, the debriding protrusions of Van Der Kooi are configured to contact portions of the internal bristles of the roller, all the way the exterior of the roller, such that the addition of similar debriding protrusions to Isles, as taught by Van Der Kooi, would result in the debriding protrusions being similarly configured to contact an outer surface of the lower portion of the leading roller, as well as internal portions of the roller. 
  
Response to Arguments
Applicant’s arguments, see the first section of Remarks, filed 16 May 2022, with respect to the Double Patenting Rejections have been fully considered and are persuasive.  The Terminal Disclaimed filed therewith has overcome the Double Patenting Rejections and the rejections have been withdrawn. 
Applicant's remaining arguments filed 16 May 2022, regarding the pending rejections under 35 U.S.C. 103 have been fully considered but they are not persuasive. 
The applicant first argues that the Van Der Kooi reference is silent as to how the root gaps would be determined.  However, Van Der Kooi is the base reference, such that root gap is clearly disclosed to be different for different protrusion configurations, and does not require specific teachings to rely on the disclosed structure of the base reference.  Further, the examiner then relies on the teaching of Jang, such that modification of the root gap is made obvious, making the rejection under 35 U.S.C. 103 proper.  

    PNG
    media_image1.png
    548
    453
    media_image1.png
    Greyscale
The applicant then argues (page 13) that Jang reference does not teach that the root gap is a result-effective variable, suggesting that the teachings in the Jang reference relates to the distances H1 and H2, but not the root gap.  However, the examiner maintains the rejection because the variation of the distance H1 disclosed by Jang, which is disclosed as a result effective variable, will directly vary the spacing disclosed in the current application as the root gap (RG; Effectively, any reduction in H2 will reduce the root gap and increase in H2 will increase the root gap as seen with RG approximately zero at position A, and nearly the entire length of the tooth in position C), regardless of a change to H1.  Therefore, although the spacing disclosed by Jang is not defined as a “root gap”, the distance H2, specifically disclosed as a result effective variable, does directly affect the root gap and are clearly taught to be result effective variables.  Regarding the additional argument that the examiner fails to disclose how or why one of ordinary skill in the art would modify Van Der Kooi in view of the teachings of Jang, the examiner has clarified above how and why Van Der Kooi would be modified, simply by adjusting the location of the back supports in the same manner as Jang, and the reasoning was previously provided, to ensure sufficient effective removal of debris and hair/threads from the brush due to the spacing of the ends. 
The applicant further argues the rejection of claim 29, suggesting that the front roller of Igarashi is not drive and that none of the references teach the debriding protrusions being configured to contact an outer surface of the lower portion of the leading roller.  However, regarding the limitation that the brushes are driven, Iles does disclose that both brushes are driven, which would still allow for optional alternative positioning of the front roller, as taught by Igarashi, in a manner that is well known in the art, with movable driven brushes being well-known.  Regarding the debriding protrusions contacting an outer surface of the leading roller, the applicant does not provide any reasoning to support the argument that the prior art fails to meet this limitation.  As discussed above in the rejection of claim 29, Van Der Kooi is considered to teach contact between the debriding protrusions and plural portions of the roller, including an outer surface.    

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.  Each of Jang et al. (2010/0287717) and Iles et al. (2013/0139349) disclose cleaners having similar structure as the applicant’s claimed invention. 

Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to BRYAN R MULLER whose telephone number is (571)272-4489.  The examiner can normally be reached on M/W/F 8-6, alternating T/Th 8-6.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Tom Sweet can be reached on 571-272-4761.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/BRYAN R MULLER/Primary Examiner, Art Unit 3723                                                                                                                                                                                                        4 August 2022